Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions to be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 20, 	Line 2, delete the word “verticval” (1st occurrence).
Line 2, before the word "level" insert --vertical--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards the keyboard assembly comprising a flexible membrane as shown in Fig. 9. In Fig. 9, Applicant’s invention teaches a button of the keyboard and the surrounding structures are covered via single flexible layer. The flexible layer has a plurality of elevated groove portion as shown in Fig. 9. Specifically, Applicant teaches that the portion of cover layer 720 between key assembly 706 and the outer most structure on the right side is positioned horizontally and is elevated above the level of bottom surface of keycap 718 and above upper surface of the outer most structure and layer 703 in Fig. 9. 
Regarding this feature, Applicant has amended claims 1, 9 and 15 to recite limitations regarding the first-third surface portions in claim 1, first-third portions in claim 9, and flat portion respect to bottom and top surfaces in claim 15. Each of claims 1, 9 and 15 uses different claim language but claims that intermediate portion of the flexible material 720 between the keycap area and the frame structure area are elevated.
Examiner conducted search to find this feature but could not find prior arts with keyboard/button structures that would teach these limitations alone or in combination. Followings are most relevant prior arts from the search, but none of the new prior arts and the prior arts in the record teach above discussed structure of the keyboard.

Jung et al (PGPUB 2013/0023310 A1)
Gaba (USPAT 6,603,408 B1)
Baker et al (PGPUB 2004/0130528 A1)
Polyakov et al (PGPUB 2010/0109486 A1)
Wang et al (PGPUB 2019/0033923 A1)
Kaikuranta et al (uspat 6,806,815 B1)
Inubushi et al (USPAT 5,901,834)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic B`usiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                      /SANGHYUK PARK/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        



`